Case 1:17-cv-01783-RGA Document 306 Filed 12/12/19 Page 1 of 2 PageID #: 11975




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                            ______________________

              GALDERMA LABORATORIES, L.P., GALDERMA
                  S.A., GALDERMA SKIN HEALTH S.A.,
                           Plaintiffs-Appellants

                                       v.

                  TEVA PHARMACEUTICALS USA, INC.,
                        Defendant-Cross-Appellant
                         ______________________

                             2019-2396, 2020-1213
                            ______________________

                Appeals from the United States District Court for the
            District of Delaware in No. 1:17-cv-01783-RGA, Judge
            Richard G. Andrews.
                            ______________________

                                ON MOTION
                            ______________________

              Before MOORE, O’MALLEY, and STOLL, Circuit Judges.
            O’MALLEY, Circuit Judge.
                                   ORDER
                Teva Pharmaceuticals USA, Inc. moves to dissolve or
            stay, pending appeal, the district court’s injunction
            against the sale of Teva’s product. Galderma Laborato-
            ries L.P. et al. oppose.
Case 1:17-cv-01783-RGA Document 306 Filed 12/12/19 Page 2 of 2 PageID #: 11976



            2 GALDERMA LABORATORIES, L.P. v. TEVA PHARMACEUTICALS USA,
                                                                   INC


                Rule 8(a)(2) of the Federal Rules of Appellate Proce-
            dure authorizes this court to issue a stay pending appeal.
            The court’s determination is governed by four factors: (1)
            whether the movant has made a strong showing of likeli-
            hood of success on the merits; (2) whether the movant will
            be irreparably injured absent a stay; (3) whether issuance
            of the stay will substantially injure the other parties
            interested in the proceeding; and (4) where the public
            interest lies. See Nken v. Holder, 556 U.S. 418, 434
            (2009). Without prejudicing the ultimate disposition of
            this case, we conclude that Teva has established that a
            stay pending appeal is warranted under these factors.
                  Accordingly,
                  IT IS ORDERED THAT:
                (1) The motion is granted. The district court’s injunc-
            tion is stayed pending further order of this court.
                (2) Galderma’s reply brief and the joint appendix
            must be submitted electronically no later than January
            13, 2019.
               (3) Oral argument has been removed from the March
            2020 calendar. Oral argument will be scheduled prior to
            March, but only if the panel deems it necessary.
                                            FOR THE COURT

            December 12, 2019                /s/ Peter R. Marksteiner
                 Date                        Peter R. Marksteiner
                                             Clerk of Court

            s31
